Exhibit 99.3 From: PTR Holdings Inc. 9 Columbus Centre Pelican Drive Road Town Tortola British Virgin Islands To: Union-Transport Holdings Inc. 9 Columbus centre Pelican Drive Road Town Tortola British Virgin Islands 20 December 2007 Dear Sirs Transfer of shares in Union-Transport Holdings Inc (the “Company”) We refer to the proposed sale and transfer of 110,000 (one hundred and ten thousand) fully paid voting ordinary shares of no par value in the issued share capital of the Company (the “Shares”) to PTR Holdings Inc., which Shares are currently held as to 55,000 (fifty five thousand) shares by each of Roger MacFarlane and The MacFarlane Childrens’ Trust. We hereby irrevocably waive all rights of pre-emption over the Shares conferred on us either by statute, the Articles of Association of the Company, or other equivalent document of, or relating to, the Company. Yours faithfully /s/ Rory Kerr Rory Kerr Director (duly authorised) For and on behalf of PTR Holdings Inc.
